DETAILED ACTION 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on  12/18/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
   

 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 



Claims 18-19,35-36,38- 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas Vogt, (DE 102017102550, hereinafter Vogt), a translation copy which is used to identify the paragraphs numbers is being uploaded.

Regarding claim 18(new), Vogt teaches, 
A method of monitoring a condition (“a method for status monitoring”, [0001]) of an object (“a vibronic sensor”, [0001]) included in a piping system  for transporting at least one product(“the flow of a medium through a tube/pipe”, [0002]),
wherein: the piping system includes a pipe transporting the at least one product (“by the filling level of a medium in a container or the flow of a medium through a tube/pipe”,[0002]), the object includes a surface exposed to the at least one product flowing through the pipe (Figure 1, “a vibrating unit 4 in the form of a vibrating fork, which is partially immersed in a medium 2 which is located in a container 2a”, [0032], 
due to the exposure of the surface to the at least one product the object is susceptible to an impairment caused by at least one of: accretion, abrasion and corrosion, (“corrosion and/or abrasion relate in particular to the oscillatable unit”, [0029], Figure 1),  

the piping system is operable in a first mode, wherein the pipe is filled with a first medium (the mode in which the filling level of first medium in a container or the flow of a medium through a tube, [0002]), 
the method comprising: continuously or repeatedly measuring a resonance frequency of an oscillatory element of a vibratory device installed on the pipe (“the resonant frequency f0 of the sensor 1”, [0034], oscillatable unit 4 is integrated in the vibronic sensor 1, [0033], Figure 1) , 
wherein: the oscillatory element extends into the pipe (Figure 1, “a vibrating unit 4 in the form of a vibrating fork, which is partially immersed in a medium 2 which is located in a container 2a”, [0032]
and exhibits a susceptibility to an impairment caused by at least one of: accretion, abrasion and corrosion corresponding to the susceptibility of the object , (“corrosion and/or abrasion relate in particular to the oscillatable unit”, [0029], Figure 1),  
the vibratory device includes a transducer (“The drive/receive unit 5 is an electromechanical transducer unit”, [0033], Figure 1) causing the oscillatory element to oscillate at the resonance frequency (the mechanical oscillations of oscillatable unit 4, “a force is impressed on the membrane 8 by means of a drive/receiving unit 5”, [0033] ) and a measurement unit  measuring the resonance frequency (“the drive/receive unit is part of a feedback electrical resonant circuit”, [0005]. an electronic unit 6 is shown, by means of which the signal detection, evaluation and/or feeding takes place [0032], Figure 1)
 	and the resonance frequency is reduced by accretion and increased by corrosion and by abrasion of the oscillatory element; (“the resonant frequency f0 increases beyond the pre-definable limit value, for example, an, in particular  symmetrically distributed, approach can be present in the region of the oscillatable unit 4, or corrosion can be present in the region of the oscillatable unit 4.  It can also be that abrasion has occurred in the region of the oscillatable unit 4 or a coating / accretion of the oscillatable unit 4’, [0040]),
and monitoring the condition of the object based on the measured frequencies measured during at least one first time interval during which the piping system was operated in the first mode (“it is also possible to record a time curve of the measured value for the frequency f0”, [0039])
and the oscillatory element was immersed in the first medium (Figure 1, “a vibrating unit 4 in the form of an oscillatory element / vibrating fork, which is partially immersed in a medium 2 which is located in a container 2a”, [0032])
and determining and providing a monitoring result (determining a measured value for at least one physical and/or chemical variable characteristic of the vibronic sensor, comparing the measurement value of the physical and/or chemical variable with a reference value for this variable, and  determining a status indicator from the comparison , [0015]),




Regarding claim 19 (new) , Vogt teaches  the method according to claim 18, 
Vogt further teaches wherein the step of determining and providing the monitoring result includes at least one of the steps  ( determining and/or monitoring, comprises  steps [0015])

determining and providing a degree of impairment of the object (the status indicator is determined on the basis of the deviation [0020]) , 
detecting and indicating an impairment of the object when the degree of impairment of the object exceeds a given threshold, issuing an alarm when the degree of impairment of the object exceeds a given threshold (In the event that the measured value is greater than the reference value, a statement about corrosion or abrasion in the region of the oscillatable unit is then output as state indicator, [0030]),

 	determining and providing accretion as impairment cause when the measured frequencies measured during the first time intervals decrease over time, (in the event that the measured value is smaller than the reference value, a statement about diffusion of a medium into a coating/ accretion of the oscillatable unit, is generated and/or output as a state indicator, [0030]).
determining and providing corrosion or abrasion as impairment cause when the measured frequencies measured during the first time intervals increase over time, 
“If the resonant frequency f0 increases beyond the predefinable limit value”, “corrosion can be present in the region of the oscillatable unit 4’, [0040].

and determining and providing a remaining time remaining until (the time profile of the respectively measured characteristic physical and/or chemical variable can also be recorded, [0018]) the degree of impairment the object will exceed a given threshold. (On the basis of the time curve, it is then possible not only to carry out a point state monitoring “By means of a respectively determined measurement value for the characteristic variable, it is possible, for example, to estimate when maintenance of the sensor is required”. 


Regarding claim 35 (new), Vogt teaches the method according to claim 19, 
Vogt further teaches wherein: the degree of impairment of the object is determined (the status indicator is determined on the basis of the deviation of resonant frequencies[0020]) , 
at least once, continuously, or repeatedly (determining a measured value for at least one physical and/or chemical variable characteristic of the vibronic sensor while the sensor is at/in its place of use, [0015]) based on a comparison of at least one property and/or an average of measured frequencies comprised in a first set of measurement data comprising most recently measured frequencies each measured during one of the first time intervals and a reference value predetermined for the property. (Control parameters can be updated and stored at predeterminable time intervals over the operating time of the sensor. Furthermore, a status monitoring can be carried out on the basis of a comparison between stored control parameters and current control dat., [0012]),


Regarding claim 36 (new), Vogt teaches the method according to claim 19, 
Vogt further teaches wherein: the remaining time is determined based on the measured frequencies and the corresponding measuring times at least once, By means of a respectively determined measurement value for the characteristic variable, it is possible,  to estimate a predictable time when maintenance of the sensor is required, [0019]).
continuously, or repeatedly: Preliminary Amendment Application No.: 17/126,208 Attorney Docket No.: CS0012-US Page 10 of 14by means of a time series prediction method and/or by means of a linear or non- liner extrapolation method performed based on the frequencies measured during the first intervals by repeatedly determining the degree of impairment of the object over a time period, during which the degree of impairment can be expected to change (“the time profile of the respectively measured characteristic physical and/or chemical variable can also be recorded.  On the basis of the time curve, it is then possible not only to carry out a point state monitoring. Rather, temporal developments can be observed,[0018]),
 determining a rate of change of these degrees of impairment, and by determining said remaining time based on the present degree of impairment and said rate of change, and/or by providing the measured frequencies and the corresponding measurement times to a calculating unit performing the determination of the remaining time, ( the measured values for the respective frequencies are recorded, the time profile of the frequency measurement over the entire operating time of the vibronic sensor, can  be recorded and stored in a form of a computer readable file. The evaluation unit retrieve these data and can predict the time line for maintenance,[0019], [0023]
 wherein the calculating unit is embodied to determine the remaining time based on the measured frequencies and the measuring times provided to it and a model for determining the remaining time, ( Vogt, [0019], method enables performance of predictive maintenance.  “By means of a respectively determined measurement value for the characteristic variable/ frequencies , it is possible, for example, to estimate when maintenance of the sensor is required”) 
 wherein the model is either a previously determined model stored in a memory of the calculation unit or a model learned by the calculating unit designed to learn the model based on the measured frequencies and the measuring times provided to it.
(The comparison of the measured value with the reference value which are stored as a data sheet in the form of a computer readable file, are being carried out at the location of the process with a suitable comparison algorithm to instruct, [0023], [0026]).


Regarding claim 38(new), Vogt teaches the method according to claim 18, 
Vogt further teaches wherein: an additional object ( there is no clear indication neither in dependent claims or in the specification what is the additional object. “a vibronic sensor”, [0001]) is included in the piping system; the object includes a surface exposed to the product(s) flowing through the pipe(Figure 1, “a vibrating unit 4 in the form of a vibrating fork, which is partially immersed in a medium 2 which is located in a container 2a”, [0032], 
 	due to the exposure of the surface to said product(s) the additional object is susceptible to an impairment caused by at least one of : accretion, abrasion and corrosion, (“corrosion and/or abrasion relate in particular to the oscillatable unit”, [0029], Figure 1),  
and the method includes the step of: monitoring the condition of the additional object ( monitoring condition /state of a vibronic object, [0015]) based on the measured frequencies (measured frequencies/ Physical variable, [0015] measured during at least one first time interval during which the piping Preliminary AmendmentAttorney Docket No.: CS0012-USPage 11 of 14system was operated in the first mode (while the sensor is at/in its place of use or first mode of operation, [0015],  
and the oscillatory element (“a vibrating unit 4 in the form of a vibrating fork”, [0032]) was immersed in the first medium (“which is partially immersed in a medium 2 which is located in a container 2a”, [0032], and determining and providing a monitoring result for the additional object. (“comparing the measurement value of the physical and/or chemical variable with a reference value for this variable, and determining a status indicator from the comparison”, [0015]).


Regarding claim 39 (new), Vogt teaches a monitoring system for monitoring a condition of an object (“a vibronic sensor”, [0001]) in a piping system(“the flow of a medium through a tube/pipe”, [0002]), the monitoring system comprising: 
a vibratory device installed on a pipe, the vibratory device including an oscillatory element extending into the pipe (Figure 1, “a vibrating unit 4 in the form of a vibrating fork, which is partially immersed in a medium 2 which is located in a container 2a”, [0032]
and exhibiting a susceptibility to an impairment caused by at least one of: accretion, abrasion, and corrosion corresponding to a susceptibility of the object (“corrosion and/or abrasion relate in particular to the oscillatable unit”, [0029], Figure 1),  
a transducer causing the oscillatory element to oscillate (“The drive/receive unit 5 is an electromechanical transducer unit”, [0033], Figure 1) at a resonance frequency the mechanical oscillations of oscillatable unit 4, “a force is impressed on the membrane 8 by means of a drive/receiving unit 5”, [0033] ) and a measurement unit  measuring the resonance frequency (“the drive/receive unit is part of a feedback electrical resonant circuit”, [0005], 
and a calculation unit directly or indirectly connected to or communicating with the vibratory device, wherein the calculation unit is embodied to perform the monitoring based on the measured frequencies measured by the vibratory device (“an electronic unit 6 is shown, by means of which the signal detection, evaluation and/or feeding takes place” [0032], Figure 1) and the corresponding measurement times provided to the calculating unit “(the time profile of the respectively measured characteristic physical and/or chemical variable can also be recorded”, [0018])
and wherein the calculating unit is trained or designed to learn the determination of first time intervals based on the measured frequencies and the measuring times. (On the basis of the time curve it is possible to carry out a point state monitoring and a  temporal developments is observed. By means of a respectively determined measurement value for the characteristic variables (i.e. resonant frequencies / amplitude),  it is possible to estimate time intervals for maintenance of the sensor, [0018] and [0019]. The comparison of the measured value with the reference value being carried out at the location of the process with a suitable comparison algorithm in other word designed to learn the determination steps. [0026]).


Regarding claim 40(new), Vogt teaches,
 A computer program comprising instructions which, when the program is executed by a computer, (The comparison of the measured value with the reference value which are stored as a data sheet in the form of a computer readable file, are being carried out at the location of the process with a suitable comparison algorithm to instruct, [0023], [0026]).

  	monitoring a condition (“a method for status monitoring”, [0001]) of an object (“a vibronic sensor”, [0001]) included in a piping system  for transporting at least one product(“the flow of a medium through a tube/pipe”, [0002]),

 the at least one object includes at least one surface exposed to the at least one product flowing through the pipe(Figure 1, “a vibrating unit 4 in the form of a vibrating fork, which is partially immersed in a medium 2 which is located in a container 2a”, [0032], 

due to the exposure of the at least one surface to the at least one product the at least one object is susceptible to an impairment caused by at least one of: accretion, abrasion, and/or corrosion, (“corrosion and/or abrasion relate in particular to the oscillatable unit”, [0029], Figure 1),  

and the piping system is operable in a first mode wherein the pipe is filled with a first medium, (the mode in which the filling level of first medium in a container or the flow of a medium through a tube, [0002]), 

the monitoring comprising the steps of: continuously or repeatedly (determining a measured value for at least one physical and/or chemical variable characteristic of the vibronic sensor while the sensor is at/in its place of use, [0015]) measuring a resonance frequency of an oscillatory element of a vibratory device installed on the pipe, (“the resonant frequency f0 of the sensor 1”, [0034], oscillatable unit 4 is integrated in the vibronic sensor 1, [0033], Figure 1) , 

wherein:Preliminary AmendmentApplication No.: 17/126,208 Attorney Docket No.: CS0012-USPage 12 of 14the oscillatory element extends into the pipe (Figure 1, “a vibrating unit 4 in the form of a vibrating fork, which is partially immersed in a medium 2 which is located in a container 2a”, [0032]
and exhibits a susceptibility to an impairment caused by accretion, abrasion, and/or corrosion corresponding to the respective susceptibilities of said the at least one object(“corrosion and/or abrasion relate in particular to the oscillatable unit”, [0029], Figure 1),   , 

the vibratory device includes a transducer transducer  (“The drive/receive unit 5 is an electromechanical transducer unit”, [0033], Figure 1) causing the oscillatory element to oscillate at the resonance frequency (the mechanical oscillations of oscillatable unit 4, “a force is impressed on the membrane 8 by means of a drive/receiving unit 5”, [0033] )and a measurement unit measuring the resonance frequency (“the drive/receive unit is part of a feedback electrical resonant circuit”, [0005]. “an electronic unit 6 is shown, by means of which the signal detection, evaluation and/or feeding takes place” [0032], Figure 1)), 

and the resonance frequency is reduced by accretion and increased by corrosion and by abrasion of the oscillatory element (“If the resonant frequency f0 increases beyond the pre-definable limit value, for example, an, in particular  symmetrically distributed, approach can be present in the region of the oscillatable unit 4, or corrosion can be present in the region of the oscillatable unit 4.  It can also be that abrasion has occurred in the region of the oscillatable unit 4 or a coating / accretion of the oscillatable unit 4”, [0040]), 

and monitoring the condition of the at least one object based on the measured frequencies measured during at least one first time interval during which the piping system was operated in the first mode (“it is also possible to record a time curve of the measured value for the frequency f0”, [0039])

and the oscillatory element was immersed in the first medium (Figure 1, “a vibrating unit 4 in the form of  an oscillatory element / vibrating fork, which is partially immersed in a medium 2 which is located in a container 2a”, [0032])
and determining and providing a monitoring result (determining a measured value for at least one physical and/or chemical variable characteristic of the vibronic sensor, comparing the measurement value of the physical and/or chemical variable with a reference value for this variable, and  determining a status indicator from the comparison , [0015]),



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

    A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-27, 29-34, and 37  are rejected under 35 U.S.C. 103 as being unpatentable over  Vogt and in view of Arnold et al. (US 2015/0153208 Al, hereinafter Arnold). 

Regarding claim 20, Vogt teaches the method according to claim 18.
Vogt further teaches  determining and providing a remaining time remaining until the degree of impairment of the object will exceed a given threshold (“a statement concerning condition of the sensor can be generated, when the deviation
between the measured value and reference value exceeds a predeterminable limit value”.[0020]).
Vogt does not teach
wherein: the piping system is operable in the first mode and operable in an additional mode, 
wherein the oscillatory element is immersed in a mode-specific product flowing through the pipe during at least one additional mode time interval during which the piping system is operated in the additional mode,
 	and the method further comprising: based on the measured frequencies measured during the at least one additional mode time interval during which the piping system was operated in the additional mode, 
performing at least one of the steps of: monitoring the condition of the object and determining and providing an additional monitoring result, 
determining and providing a degree of impairment of the object, 
detecting and indicating an impairment of the object when the degree of impairment of the object exceeds a given threshold, 
issuing an alarm when the degree of impairment of the object exceeds a given threshold, Preliminary Amendment Application No.: 17/126,208 
Attorney Docket No.: CS0012-US 	Page 3 of 14determining and providing accretion as impairment cause when the measured frequencies measured during the additional mode time intervals decrease over time, 	determining and providing corrosion or abrasion as impairment cause when the measured frequencies measured during the additional mode time intervals increase over time, 

However, Arnold teaches,
wherein: the piping system is operable in the first mode (at least
one operating mode, [0024] and operable in an additional mode (method includes additionally an operating mode, [0024]), 
wherein the oscillatory element (see [0031], [ 0038] and figure 3. Metal sleeve 5 and 6 are oscillatory element) is immersed in a mode-specific product flowing through the pipe (metal sleeves, so-called stingers, and are in thermal contact with the medium flowing through a measuring tube or through the pipeline, [0002]) during at least one additional mode time interval during which the piping system is operated in the additional mode (at least one additional operating mode,[0020])
 and the method further comprising: based on the measured frequencies measured during the at least one additional mode time interval during which the piping system was operated in the additional mode (“The flow measuring device can have other operating modes, in which the frequencies /oscillations  of the metal sleeves can serve for improving the measuring performance”, [0064]) , 
performing at least one of the steps of: monitoring the condition of the object and determining and providing an additional monitoring result (“a detecting
of a change in the medium or of a viscosity can occur”, [0064]) , 
determining and providing a degree of impairment of the object, (A second
operating mode comprises the accretion recognizing, the ascertaining of the disturbance from the accretion, [0062]
detecting and indicating an impairment of the object when the degree of impairment of the object exceeds a given threshold issuing an alarm when the degree of impairment of the object exceeds a given threshold, Preliminary Amendment Application No.: 17/126,208 Attorney Docket No.: CS0012-US (“In the case of exceeding or subceeding the limit values of the frequency range of the characteristic frequency, then an alarm can occur”, [0066]
Page 3 of 14determining and providing accretion as impairment cause when the measured frequencies measured during the additional mode time intervals decrease over time, (“because of accretion, droplets or corrosion on the metal sleeve, can be recognized. In such case, a lower desired value is subcceeded and the drift shifts the resonant frequency into the region C”, [0057], Figure 2)
 	determining and providing corrosion or abrasion as impairment cause when the measured frequencies measured during the additional mode time intervals increase over time, (“This exceeding of the upper desired value and therewith a drift of the resonant frequency into the region B indicates a negative mass change on the metal sleeves e.g. because of abrasion”, [0057],Figure 2)

Examiners note: Vogt is analogous to the claimed invention because it is pertinent to the claim invention a method for status monitoring of a vibronic sensor, which is used for determining and/or monitoring at least one, in particular physical or chemical, process variable of a medium in a container. with the benefits of an easy to perform and universally applicable for different vibronic sensors (Vogt, [0016]). Arnold is  considered analogous to the claimed invention because it pertains to A thermal, flow measuring device for determining and/or monitoring the flow of a measured medium through a measuring tube which is operable in different modes, with the benefits of flow measuring, monitoring accretion, corrosion, or abrasive removal of material and especially a cleaning of the flow measuring device in the installed state (Arnold, [0010],[0011]). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt method for status monitoring of a vibronic sensor in a tube to incorporate Arnold’s thermal flow measuring device with the benefits of  multiple mode of operation and cleaning of flow measuring device while installed.


Regarding claim 21(new), Combination of Vogt and Arnold teaches  the method according to claim 20, 
Arnold, with the obvious motivation above in claim-20, further teaches, 
 comprising: at a first time (A first operating mode[0062]) determining a first degree of impairment based on the measured frequencies (“Upon exceeding or subceeding the limit values of the frequency range of the characteristic
frequency a disturbance or impairment is determined”, [0056]), measured during the at least one first time interval; 
 at a second time determining (‘A second operating mode’, [0062] a second degree of impairment based on measured frequencies measured during the at least one additional mode time interval The flow measuring device can have other operating modes, in which the oscillations of the metal sleeves can serve
for improving the measuring performance. ”, [0064]) , 
wherein the first degree of impairment and the second degree of impairment are either both degrees of impairment of the oscillatory element or both degrees of impairment of the object; (the two operation mode can ascertain disturbances for both thermal flow measuring device and also ascertaining the accretion occurrence [0024])
and issuing a notification indicating an impaired monitoring capability of the monitoring method when the time difference between the first time and the second time is smaller than a given reference value (“the operating mode for flow measurement is executed when the other operating mode is not executed. This means that the operating modes, in which the metal sleeve is caused to vibrate and those in which the thermal flow measurement occurs, are separated in time from one another. Thus, an accretion recognizing can occur [0020] ” ). a deviation between the first degree of impairment and the second degree of impairment exceeds a predetermined threshold (Upon exceeding  the limit values of the frequency range of the characteristic frequency an alarm occur,[0056]).


Regarding claim 22 (new), Vogt teaches the method according to claim 18,
Vogt further teaches by means of a pressure sensor, measuring a variable given by a pressure inside the pipe,(the process parameters can include, for example, the
temperature T or the pressure p, or even the covered condition of the oscillatable unit 4.[0042], The frequency f0 the oscillatable unit 4 is temperature- and pressure dependent, [0044])
	Vogt does not teach, 
further comprising at least one of the steps of: by means of at least one sensor, measuring at least one variable having an effect on the resonance frequency of the oscillatory element,
by means of a temperature sensor measuring a variable given by a temperature the oscillatory element is exposed to,
and the method further comprising the steps of:
 based on at least one of the measured variables, performing a compensation of a dependency of the measured frequencies measured by the vibratory device
on the respective variable, and Preliminary Amendment Application No.: 17/126,208 Attorney Docket No.: CS0012-USPage 4 of 14applying the compensated measured frequencies as measured frequencies throughout the monitoring method.


However, Arnold teaches,
further comprising at least one of the steps of: by means of at least one sensor, measuring at least one variable having an effect on the resonance frequency of the oscillatory element, ( Arnold, the method includes additionally an operating mode for detecting accretion arising at least in certain regions of the sensor using excitation of the sensor unit to cause it to vibrate, [0024]
by means of a temperature sensor (Arnold, temperature sensor elements 7, 8,[0041], Figure 1) measuring a variable given by a temperature the oscillatory element is exposed to, (Arnold, “temperature sensor elements 7, 8 are arranged in the metal sleeves/ oscillatory element 5 or 6”, [0041], Figure 1,”the temperature sensor elements are in thermal contact with the medium flowing through a measuring tube or through the pipeline”, [0043])
and the method further comprising the steps of:
 based on at least one of the measured variables, performing a compensation of a dependency of the measured frequencies measured by the vibratory device (Arnold, metal sleeves/ oscillatory element 5 or 6, [0041], Figure 1)on the respective variable, and Preliminary Amendment Application No.: 17/126,208 Attorney Docket No.: CS0012-USPage 4 of 14applying the compensated measured frequencies as measured frequencies throughout the monitoring method. (Arnold, the shifting of the characteristic frequency, respectively the resonance frequency drift, e.g. in the case of occurrence of accretion, can be ascertained. This value can be utilized at least for partial compensation of the measurement error of the flow measurement brought about by the accretion/ corrosion, droplet formation or material removal on the metal sleeves, [0059]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt method for status monitoring of a vibronic sensor in a tube to incorporate Arnold’s thermal flow measuring device with the benefits of  multiple mode of operation and utilize partial compensation of the measurement error and cleaning flow measuring device while installed.


Regarding claim 23, Vogt teaches the method according to claim 19,
Vogt further teaches ,
scheduling or scheduling and performing a replacement of the object according to the degree of impairment ( Vogt, [0019], method enables performance of predictive maintenance) 
and/or the remaining time determined and provided by the monitoring method (Vogt, [0019], “By means of a respectively determined measurement value for the characteristic variable, it is possible, for example, to estimate when maintenance of the sensor is required”) for the respective object when corrosion or abrasion has been determined as impairment cause performing a replacement, wherein the object and the vibratory device or at least the oscillatory element are replaced and resuming or restarting the monitoring method after the replacement, (Vogt, [0023], it is possible to reliably detect changes of a frequencies over time and determine impairment/ condition with regard to aging effects of the respective object /sensor and scheduling a replacement). , 

scheduling or scheduling and performing a cleaning of the object or a cleaning of the pipe performed whilst the object remains on the piping system according to the degree of impairment and/or the remaining time determined and provided by the monitoring method when accretion has been determined as impairment cause; ( Vogt, [0039]” it can be pointed out that maintenance of the sensor or also a cleaning cycle for the oscillatable unit is imminent, for example in the event that a projection has formed/ accretion occurred in the region of the oscillatable unit”).
Vogt is silent on,
and during a cleaning time interval cleaning the pipe whilst the object and the vibratory device including the oscillatory element extending into the pipe remain in place and
performing at least one of: resuming or restarting the monitoring method after the pipe has been cleaned, and determining and providing an indicator indicative of an effectiveness of the cleaning

However, Arnold teaches,
and during a cleaning time interval cleaning the pipe whilst the object and the vibratory device including the oscillatory element extending into the pipe remain in place and (Arnold, [0011], the piezoelectric transducer unit enables a cleaning, especially a cleaning of the flow measuring device in the installed state).  
performing at least one of: resuming or restarting the monitoring method after the pipe has been cleaned, and determining and providing an indicator indicative of an effectiveness of the cleaning.( Arnold, [0066] a first operating mode comprises the flow measurement of the medium. A second operating mode comprises the accretion recognizing, the ascertaining of the disturbance from the accretion and the compensating of the ascertained flow measured values and/or the cleaning the metal sleeves. After cleaning the method can determine the state of the system by comparing the frequency values, if the frequency range exceed or subceed or no change an alarm is provided to indicate the current state of the system).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt method for status monitoring of a vibronic sensor in a tube to incorporate Arnold’s thermal flow measuring device with the benefits of  multiple mode of operation and cleaning of flow measuring device while installed.


Regarding claim 24 (new), Vogt teaches the method according to claim 19, 
Vogt does not teach,
comprising at least one of the steps of: 
during a cleaning time interval cleaning the pipe whilst the object and the vibratory device including the oscillatory element extending into the pipe remain in place;
and determining and providing an indicator indicative of an effectiveness of the cleaning based on or as a difference between or a quotient of a first degree of impairment determined based on measured frequencies measured before the cleaning of the pipe was performed and a second degree of impairment determined based on measured frequencies measured after the cleaning of the pipe was performed,
	 wherein the first degree of impairment and the second degree of impairment are Preliminary Amendment Application No.: 17/126,208 Attorney Docket No.: CS0012-US Page 5 of 14either both degrees of impairment of the oscillatory element or both degrees of impairment of the object.

However, Arnold teaches,
comprising at least one of the steps of: 
during a cleaning time interval cleaning the pipe whilst the object and the vibratory device including the oscillatory element extending into the pipe remain in place;
(Arnold, [0011] ,Alternatively or supplementally, the piezoelectric transducer unit enables a cleaning, especially a cleaning of the flow measuring device in the installed state, 
and determining and providing an indicator indicative of an effectiveness (Arnold,[0059] can be ascertained) of the cleaning based on or as a difference between or a quotient of a first degree of impairment determined based on measured frequencies (Arnold, [0059], frequency drift,) measured before the cleaning of the pipe was performed and a second degree of impairment determined based on measured frequencies measured ( Arnold, [0059], an operating mode, the shifting of the characteristic frequency, respectively the resonance frequency drift, e.g. in the case of occurrence of accretion, can be ascertained) after the cleaning of the pipe was performed (Arnold, [0060],a cleaning of the metal sleeves can occur),
 	wherein the first degree of impairment and the second degree of impairment are Preliminary Amendment Application No.: 17/126,208 Attorney Docket No.: CS0012-US Page 5 of 14either both degrees of impairment of the oscillatory element (Arnold, metal sleeve, 5,6, Figure 1) or both degrees of impairment of the object. (Arnold, [0060], When the transducer unit is supplied with a very high excitation frequency, then the vibrations of the metal sleeves increase. Liquid cavitation effects occur, whereby a cleaning of the metal sleeves/ oscillatory element of deposits is enabled). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt method for status monitoring of a vibronic sensor in a tube to incorporate Arnold’s thermal flow measuring device with the benefits of  multiple mode of operation and cleaning of flow measuring device while installed.


Regarding claim 25 (new),  combination of Vogt and Arnold teaches the method according to claim 20, 
Vogt, with the obvious motivation above in claim-20, further teaches
further comprising the method steps of: providing the measured frequencies (Vogt,  [0016],  resonant frequency of the oscillatable unit) and the corresponding measurement times (Vogt, [0018], time profile)  to a calculating unit, (Vogt, [0032], an electronic unit 6 is shown Figure 1).
and by means of the calculating unit performing the monitoring of the condition of the object based on the measured frequencies and the measurement times provided to the calculating unit, (Vogt, [0023], condition monitoring with regard to aging effects of the respective sensor).
wherein the calculation unit is embodied to perform the monitoring and the determination of the monitoring result, (Vogt, [0032], an electronic unit 6 is shown Figure 1, by means of which the signal detection, evaluation and/or feeding takes place).
wherein the calculation unit determines the measured frequencies (Vogt, [0036], the frequency f0)measured during the at least one first time interval based on the measured frequencies (Vogt, [0036], the process conditions at the time at which the measured value for the frequency f0 is recorded), the corresponding measurement times and the at least one first time interval, and (Vogt, [0036], correspond to the process conditions at the time of the determination of the reference value f0,ref ).
 	wherein the at least one first time interval is either provided to the calculation unit or determined by the calculation unit based on the measured frequencies and the corresponding measurement times provided to the calculating unit. (Vogt, [0035] different process parameters for carrying out a comparison of the measured value f0 with a reference value for the frequency f 0,ref may also be taken into account in order to be able to carry out an accurate statement about the state of the sensor 1 on the basis of the comparison).


Regarding claim 26 , combination of Vogt and Arnold teaches the method according to claim 25, 
	Vogt, with the obvious motivation above in claim-20, further teaches
 wherein the calculating unit: (Vogt, [0032], an electronic unit 6 is shown Figure 1, by means of which the signal detection, evaluation and/or feeding takes place).
is trained or designed to learn the determination of the at least one first time interval based on the measured frequencies and the measuring times provided to it (Vogt, [0036], the process conditions at the time at which the measured value for the frequency f0 is recorded correspond to the process conditions at the time of the determination of the reference value f 0,ref  ) ,
 and performs the determination of the at least one first time interval based on the measured frequencies and the corresponding measuring times provided to the calculating unit based on a previously determined or learned model for the determination of the at least one first time interval. (Vogt, [0023], [0026], The comparison of the measured value with the reference value which are stored as a data sheet in the form of a computer readable file, are being carried out at the location of the process with a suitable comparison algorithm to instruct) 

Regarding claim 27, combination of Vogt and Arnold teaches the method according to claim 26, 
	Vogt, with the obvious motivation above in claim-20, further teaches
wherein: the model is determined based on training data  (Vogt, [0025] at least one reference value and/or the at least one associated measurement value for the physical and/or chemical variable is/are stored in an Internet-based file or database, including measured frequencies and corresponding measurement times including measured frequencies measured during the at least one first time interval during which the piping system was operated in the first mode (Vogt, [0023], [0026]The comparison of the measured value with the reference value which are stored as a data sheet in the form of a computer readable file, are being carried out at the location of the process with a suitable comparison algorithm to instruct).and the oscillatory element of the vibratory device or an identical oscillatory element of a vibratory device of the same type was immersed in the first medium (Vogt, [0032], a vibrating unit 4 in the form of a vibrating fork, which is partially immersed in a medium 2 which is located in a container 2a figure 1), Preliminary Amendment 
Application No.: 17/126,208Attorney Docket No.: CS0012-US Page 6 of 14the training data additionally includes the at least one first time interval, and the model is determined or learned based on model inputs given by the measured frequencies and the corresponding measurement times, and model outputs given by the at least one first time interval, both comprised in the training data.
( Vogt, [0018]).it is also possible to record a time curve of the measured value for the frequency f0and, for example, to estimate from the curve when such maintenance and/or cleaning is to be carried out. “On the basis of the time curve, it is then possible not only to carry out a point state monitoring. Rather, temporal developments can be observed”, 


Regarding claim 29 (new), combination of Vogt and Arnold teaches the method according to claim 25, 
 Combination of Arnold and Vogt , with the obvious motivation above in claim-20, further teaches:
wherein: the calculation unit (Arnold, control/ evaluation unit 2, Fig 1, [0049]) determines the measured frequencies (Arnold, characteristic frequencies, [0057]) measured during the at least one additional mode (Arnold, at least one additional operating mode, [0060]) time interval based on the measured frequencies, the corresponding measurement times and the at least one additional mode time interval, (Arnold, the operating modes are executed at different time, therefore the additional mode will have a separate time interval. [0020])
and the at least one additional mode time interval is either provided to the calculation unit or determined by the calculation unit based (Arnold, The operating modes can preferably be controlled by the control and/or evaluation unit.[0061])
on the measured frequencies and the corresponding measurement times provided to the calculating unit, (Arnold, the flow measuring device has an evaluation unit, which is embodied to correct the flow based on the ascertained characteristic variable, [0017])
wherein the at least one additional mode time interval determined by the calculation unit ( Vogt, evaluation unit 6, Figure 1, [0032]) are determined by a determination method (Preliminary Amendment Vogt, algorithm, [0026]) Application No.: 17/126,208 Attorney Docket No.: CS0012-US Page 8 of 14corresponding to a determination method applied by the calculation unit to determine the at least one first time interval (The comparison of the measured value with the reference value which are stored as a data sheet in the form of a computer readable file, are being carried out at the location of the process with a suitable comparison algorithm/ determination method to instruct, [0023], [0026]).


Regarding claim 30 (new), combination of Vogt and Arnold teaches the method according to claim 25, 
Vogt. with the obvious motivation above in claim-20, further teaches:

 		comprising: at least once providing a cleaning time interval during which the pipe was cleaned to the calculation or (Vogt, [0039], it is also possible to record a time curve of the measured value for the frequency and, for example, to estimate from the curve when such maintenance and/or cleaning is to be carried out. On the basis of the comparison of the measured frequency value to with the respective reference value a statement about the state can then be generated. The method according to the invention thus offers the possibility of predictive maintenance)
 		by means of the calculating unit at least once determining a cleaning time interval during which the pipe was cleaned by performing a determination method corresponding to a determination method applied by the calculation unit to determine the at least one first time interval. (Vogt, [0039], a predeterminable limit value can be defined. If the deviation exceeds this limit value, there may be a problem or the sensor requires maintenance can be pointed out that maintenance of the sensor or also a cleaning cycle for the oscillatable unit is imminent)

Regarding claim 31, Vogt teaches the method according to claim 18, 
		Vogt does not teach,
 predetermining the first mode to be given by a first operation mode during which a first product is flowing through the pipe, to be given by a pause mode during which no product is flowing through the pipe and the empty pipe is filled with air or a gas, or to be given by a cleaning mode during which the cleaning agent is flowing through the pipe
Arnold further teaches:
		predetermining the first mode to be given by a first operation mode during which a first product is flowing (Arnold, [0020], an operating first mode, in which the flow measurement Occurs,  at least one additional operating mode, wherein the operating mode for flow measurement is executed when the other operating mode is not executed. two operating mode operates in separate time) through the pipe to be given by a pause mode during which no product is flowing through the pipe and the empty pipe is filled with air or a gas, or to be given by a cleaning mode during which the cleaning agent is flowing through the pipe(Arnold, [0023], [0060], flow measuring device can be utilized for ascertaining the flow of a gas, for measuring gases with a tendency for droplet formation, these droplets can be shaken off/ cleaned by the vibrations),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt method for status monitoring of a vibronic sensor in a tube to incorporate Arnold’s thermal flow measuring device with the benefits of  multiple mode of operation and cleaning of flow measuring device while installed.


Regarding claim 32, Vogt teaches the method according to claim 18, 
 	Vogt further teaches
 	further comprising: determining a quantitative relation representing the correspondence between the susceptibility of the object and the susceptibility of the oscillating element and applying this quantitative relation to monitor the condition of the object based on the measured frequencies indicative of the condition of the oscillatory element, ( Vogt, [ 0033], Figure 2. In order to set the mechanically oscillatable unit 4 into mechanical oscillations, a force is impressed on the membrane 8 by means of a drive/receive The drive/receive unit 5 is an electromechanical transducer unit and comprises, for example, a piezoelectric element or also an electromagnetic driving unit 5 which is integrally mounted on the side of the membrane 8, an applied  electrical alternating voltage causes a change in the geometric shape of the drive/receive unit 5 back and forth causes an oscillation of the membrane 7, Conversely, the mechanical oscillations of the oscillatable unit are transmitted via the diaphragm to the drive/receive unit 5 and converted into an electrical receive signal, thus explains the quantative relations between object and the oscillatory element,)
wherein the quantitative relation is either determined based on the at least one product (Vogt, [0033]The drive/receive unit 5 is a piezoelectric element) and the material of the exposed surface of the object and of the oscillating element ( Vogt, [0033],Figure 1, “a vibrating unit 4 in the form of a vibrating fork/ LIQUIPHANT” . The oscillating element )

Vogt does not teach,
 or determined based on the at least one product and the material of the exposed surface of the object and of the oscillating element and at least one of: a property of the surface
a surface-shape of the surface, a surface-roughness of the surface, a position the surface of the object inside the pipe and a position the surface of the object in relation to the pipe
However, Arnold teaches, 
 	determined based on the at least one product and the material of the exposed surface of the object and of the oscillating element and at least one of: a property of the surface ( Arnold,[0003] mainly RID elements with helically wound platinum wires have been used in thermal, flow measuring devices. In the case of thin-film-resistance thermometers (TFRTDs ), conventionally a meander-shaped platinum layer is vapor deposited on a substrate),
 a surface-shape of the surface, a surface-roughness of the surface, a position the surface of the object inside the pipe and a position the surface of the object in relation to the pipe.(Arnold, [0001], [0066] pin-shaped, metal sleeves, so-called stingers, the metal sleeve shave a plate-shaped ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt method for status monitoring of a vibronic sensor in a tube to incorporate Arnold’s thermal flow measuring device with the benefits of  multiple mode of operation and cleaning of flow measuring device while installed.


Regarding claim 33 (new), Vogt teaches the method according to claim 18, 
	Vogt further teaches,
and the design of the oscillatory element and the correspondence of or a quantitative relation between the susceptibility of the oscillatory element and the susceptibility of the object or determined additionally based on a property or a density of at least one of the products causing accretion (Vogt [0001], [0002], “status monitoring of a vibronic sensor, which is used for determining and/or monitoring at least one, in particular physical or chemical, process variable of a medium in a container. The process variable to be monitored can be given, for example, by the filling level of a medium in a container or the flow of a medium through a tube, but also by the density, the viscosity, the pH value, the pressure, the conductivity or the temperature”), 
Vogt does not teach 
comprising: based on a relationship between a degree of impairment of the oscillatory element and a frequency change of the resonance frequency caused by a change of an oscillating mass of the oscillating element caused by the degree of impairment
setting a threshold for a degree of impairment of the object according to a corresponding threshold value for the change of the oscillating mass, wherein the threshold value for the change of the oscillating mass is either a default value defined based on the material
	However, Arnold teaches,
 	comprising: based on a relationship between a degree of impairment of the oscillatory element and a frequency change of the resonance frequency caused by a change of an oscillating mass of the oscillating element caused by the degree of impairment (Arnold, [0056], exceeding the limit values of the frequency range of the characteristic frequency indicates mass loss/ impairment  of oscillating element / vibronic element /metal sleeve due to abrasion. while, in contrast, a subceeding indicates an increase of mass due to accretion), 
setting a threshold for a degree of impairment of the object according to a corresponding threshold value for the change of the oscillating mass, wherein the threshold value for the change of the oscillating mass is either a default value defined based on the material (Arnold, [0057],  “The characteristic frequency, respectively the resonant frequency, of the oscillatory system as received signal exceeds, in this case, an upper desired value. This exceeding of the upper desired value and therewith a drift of the resonant frequency into the region B indicates a negative mass change on the metal sleeves e.g. because of abrasion”) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt method for status monitoring of a vibronic sensor in a tube to incorporate Arnold’s thermal flow measuring device with the benefits of  multiple mode of operation and cleaning of flow measuring device while installed.


Regarding claim 34, Vogt teaches the claim the method according to claim 18,
	Vogt does not teach,
wherein: the first mode is: a) a first operation mode during which the first medium given by a first product of the at least one products to be transported by the piping system is flowing through said pipe
 b) a pause mode, during which no product is flowing through the pipe, wherein said first medium is given by air or another gas filling the pipe during the pause mode,
 or c) a cleaning mode, during which the pipe is filled with a cleaning agent or filled with a cleaning agent flowing through the pipe.

However, Arnold teaches
wherein: the first mode is: a) a first operation mode during which the first medium given by a first product of the at least one products to be transported by the piping system is flowing through said pipe, (Arnold, [0027],an operating first mode in which the flow measurement Occurs, “flow measuring device of the invention for ascertaining the flow of a measured medium”; Figure 1 [0027]
 b) a pause mode(Arnold,  two mode executed at different time, in between there is possible to have pause mode), during which no product is flowing through the pipe, wherein said first medium is given by air or another gas filling the pipe during the pause mode, (Arnold, [0023], flow measuring device can be utilized for ascertaining the flow of a gas) or 
c) a cleaning mode, during which the pipe is filled with a cleaning agent or filled with a cleaning agent flowing through the pipe. (Arnold, , [0062] a second operating mode comprises the accretion recognizing, the ascertaining of the disturbance from the accretion and the compensating of the ascertained flow measured values and/or the cleaning the metal sleeves)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt method for status monitoring of a vibronic sensor in a tube to incorporate Arnold’s thermal flow measuring device with the benefits of  multiple mode of operation and cleaning of flow measuring device while installed

Regarding claim 37, Vogt teaches the method according to claim 18, 
 	Vogt further teaches,
wherein the object is: an object given by an inside wall of the pipe ( Vogt, container 2a Figure 1.it is obvious any container or a tube will have inner wall and outer wall) an object given by a valve installed on the pipe (Vogt, Figure 1, oscillatable unit 4 in the form of an oscillatory fork, which is partially immersed in a medium 2[0032]), 

an object given by a compensator connected to the pipe( this is common in the art), or an object given by a sensor(Vogt, Figure 1 sensor unit 3 [0032],), a pump, an aggregate (Vogt, [0032] an oscillatory fork) or a device, having at least one surface exposed to the product(s) flowing through the pipe (Vogt ,Figure 1, “a vibrating unit 4 in the form of a vibrating fork, which is partially immersed in a medium 2 which is located in a container 2a”, [0032]), 
Vogt does not teachan object given by a thermowell installed on the pipe,
However, Arnold teaches,
, an object given by a thermowell installed on the pipe ( Arnold, Figure 1, the resistance thermometer can, however, also be mounted directly in a pipeline), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Vogt method for status monitoring of a vibronic sensor in a tube to incorporate Arnold’s thermal flow measuring device with the benefits of  multiple mode of operation and cleaning of flow measuring device while installed


Allowable Subject Matter

Claim 28 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
Claims  28 is objected to allow.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 28 (new), claim 28 is object to allow because the prior arts of the record do not teach or suggest the limitations, in combination with all other claimed limitations of claims 18,20,25, and 26.


determining the model based on measured frequencies and corresponding measurement times measured during a preliminary time interval during which the piping system was operated in at least two different modes including the first mode by: recording the measured frequencies measured during the preliminary time interval, 
determining filtered frequencies by applying a filter to the recorded frequencies,
 determining changing times when the operation mode of the piping system was changed, wherein the changing times are either determined based on the filtered frequencies or
 determined by determining a time derivative of the filtered frequencies and determining the changing times to each be equal to a peak or valley time at which the time derivative exhibits an extremum or an extremum exceeding a given threshold, a threshold determined based on an outlier detection performed based on the time derivative of the filtered frequencies or a threshold larger than a noise superimposed on the filtered frequencies, based on the changing times, identifying time intervals during which the piping system was operated in a single operation mode, for each of these time intervals, either determining a set of at least one statistical property; the at least one statistical property including at least one of: 
at least one property of the measured frequencies measured during the respective time interval and at least one property of the filtered frequencies measured during the respective time interval,
 or determining a set of at least one statistical property including at least one of: an average of the measured frequencies measured during the respective time interval, an average of the filtered frequencies measured during the respective time interval, a standard deviation or variance of the measured frequencies measured during the respective time interval and a standard deviation or variance the filtered frequencies measured during the respective time interval, Preliminary Amendment Application No.: 17/126,208 Attorney Docket No.: CS0012-US Page 7 of 14based on the sets of statistical properties determined for each of the time intervals,
 identifying those time intervals during which the piping system was operated in the same operation mode, determining one of the operation modes identified and identifiable based on the corresponding set of statistical properties as the first mode applied to perform the monitoring, and during monitoring determining the first time intervals based on the set of statistical properties representative of the first mode, 
by: recording the measured frequencies and the corresponding measurement times and filtering the recorded frequencies, determined changing times that occurred during monitoring or determined changing times that occurred during monitoring to each be equal a peak or valley time at which a time derivative of the filtered frequencies exhibits an extremum, based on the changing times identifying time intervals during which the piping system was operated in a single operation mode, 
and for each of these time intervals determining the set of statistical properties of the measured frequencies and/or the filtered frequencies measured during the respective time interval,
 comparing the sets of statistical properties to the set of statistical properties representative of the first mode and based on this comparison identifying sets of statistical properties corresponding to the set of statistical properties representative of the first mode and identifying the corresponding time intervals as first time intervals.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

D’ Angelico et al. (US8756980 B2) “A method for determining and/or monitoring the viscosity of a medium, wherein a mechanically oscillatable unit is excited
to execute oscillations based on an exciter signal, and wherein oscillations are received from the mechanically oscillatable unit and transduced into a received signal. The eigenfrequency and/or resonance frequency of the mechanically
oscillatable unit and/or phase relationship between the exciter signal and the received signal are/is ascertained and/or monitored, and, from changes in the eigenfrequency and/or resonance frequency and/or phase relationship, a change in viscosity is deduced and/or, based on dependencies of the
oscillations on the viscosity of the medium, from the eigenfrequency
and/or resonance frequency and/or phase relationship, viscosity is ascertained. In a second variant of the method, decay behavior of the mechanically oscillatable unit is evaluated. An apparatus for determining and/or monitoring
viscosity is also presented”.
Sergej Lopatin . (US 7,191,638 B2) “A device for determining and/or monitoring at least one physical parameter of a medium, having at least one
mechanically oscillatable unit and at least one drive-/receive unit. The drive-/receive unit excites the oscillatable unit to oscillate, or, it receives the oscillations of the oscillatable unit, as the case may be. The invention includes that in the drive-/receive unit at least one piezo-drive is provided,
which has at least one exterior surface. The exterior surface is composed of at least two segments of different polarization, wherein the directions of polarization are directed essentially opposite to one another. The mechanically oscillatable unit is directly or indirectly connected with the
exterior surface, so that the mechanically oscillatable unit is excited to a movement, or so that the movement of the mechanically oscillatable unit is received. The movement always has at least two different force components”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 9 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DILARA SULTANA/    Examiner, Art Unit 2867                                                                                                                                                                                                    
/RAUL J RIOS RUSSO/    Examiner, Art Unit 2867